Per Curiam.
This criminal action was tried at the January 1954 Term of Montgomery County Superior Court prior to the convening of the 1954 Spring Term of this Court. It was the duty of the defendant to docket his appeal at that term. This he failed to do, and there was no petition for certiorari. Docketing for hearing at this term comes too late. Hence the appeal must be dismissed on authority of Jones v. Jones, 232 N.C. 518, 61 S.E. 2d 335, and cases therein cited.
Since the exceptive assignments of error relied on by defendant are not of sufficient merit to require a new trial, the result in effect is the same.
Appeal dismissed.